                       IN THE UNITED STATES DISTRICT COURT
                     FOR THE NORTHERN DISTRICT OF MISSISSIPPI
                                 OXFORD DIVISION

COURTNEY MCCORMICK                                                                 PLAINTIFF

V.                                                               Case No: 3:19-CV-163-SA-RP

AMERICAN PLASTIC TOYS, INC.                                                      DEFENDANT



                   STIPULATED ORDER OF DISMISSAL WITH PREJUDICE


       Pursuant to the stipulation and agreement of the parties, and the Court being fully advised

in the premises;

       IT IS HEREBY ORDERED that the above-captioned case shall be and the same hereby

is dismissed with prejudice in its entirety and without costs, disbursements, or attorneys’ fees

being awarded to any party.

       SO ORDERED this the 15th day of November, 2019.

                                                    /s/ Sharion Aycock
                                                    HON. SHARION AYCOCK
                                                    United States District Judge

APPROVED FOR ENTRY:

                                                    BAKER DONELSON BEARMAN
                                                    CALDWELL & BERKOWITZ, PC
                                                    Attorneys for Defendant

                                                    By: /s/ Jennifer G. Hall
                                                    Jennifer G. Hall (Miss. Bar No. 100809)
                                                    One Eastover Center
                                                    100 Vision Drive, Suite 400
                                                    Jackson, Mississippi 39211
                                                    Telephone: 601-351-2483
                                                    Facsimile: 601-351-2424
Date: November 15, 2019                             Email: jhall@bakerdonelson.com
                              MORGAN & MORGAN, PLLC
                              Attorney for Plaintiff

                              By: /s/ Will Graves
                              Will Graves (MSB# 105679)
                              4450 Old Canton Road, Suite 200
                              Jackson, Mississippi 39211
                              Tel: 601-603-1659
                              Fax: 601-949-3399
Date: November 15, 2019       Email: wgraves@forthepeople.com




                          2
